         Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

LETAVIA D. B.,                                   *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-1708
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Letavia B. seeks judicial review under 42 U.S.C. § 405(g) of a final decision of

the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying her

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

9), Defendant’s Motion for Summary Judgment (ECF No. 10), and “Plaintiff’s Reply to

Defendant’s Motion for Summary Judgment” (ECF No. 11).2                 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s




1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
         Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 2 of 10



decision that she is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 9) is GRANTED.

                                                  I

                                              Background

       On January 10, 2018, Administrative Law Judge (“ALJ”) Susan Maley held a hearing in

Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at 186-222. The

ALJ thereafter found on June 21, 2018, that Plaintiff was not disabled from her alleged onset

date of disability of February 16, 2015, through the date of the ALJ’s decision. R. at 10-28. In

so finding, the ALJ found that Plaintiff had not engaged in substantial, gainful activity since

February 16, 2015, and that her trigeminal neuralgia, migraine headaches, and asthma were

severe impairments. R. at 15-17. She did not, however, have an impairment or combination of

impairments that met or medically equaled the severity of one of the impairments listed in 20

C.F.R. pt. 404, subpt. P, app. 1. R. at 17.

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”)

       to perform light work as defined in 20 CFR 404.1567(b) except with the
       following non-exertional limitations: occasionally climbing ramps or stairs,
       balancing, stooping, kneeling, crouching, and crawling; never climbing ladders,
       ropes or scaffolds; avoiding even moderate exposure to cold temperatures; and
       avoiding concentrated exposure to workplace hazards. In addition, [Plaintiff]
       would have blurry vision lasting 15-20 minutes after putting in eye ointment
       every two hours.

R. at 17.3 The VE testified that, among other things, an individual able to remain on task for

only 80% of the workday and workweek could not perform any jobs. R. at 221. In light of this



3
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). “Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”
Id.
                                                  2
         Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 3 of 10



RFC and the VE’s testimony, the ALJ found that Plaintiff could work as a counter attendant or

cafeteria attendant. R. at 23-24. The ALJ thus found that Plaintiff was not disabled from

February 16, 2015, through June 21, 2018. R. at 24.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on June 11,

2019, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,



                                                 3
         Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 4 of 10



the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).4

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to


4
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
        Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 5 of 10



determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.        20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”             20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.        Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not




                                               5
           Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 6 of 10



disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

          The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Biestek v. Berryhill, 587 U.S. ___, 139 S. Ct. 1148, 1154

(2019).

          In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).



                                                  6
        Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 7 of 10



                                               IV

                                          Discussion

       Plaintiff contends that the ALJ erred by failing to explain how she could stay on task and

work on a regular and continuing basis since her February 16, 2015, surgery. Pl.’s Mem. Supp.

Mot. Summ. J. 6-10, ECF No. 9-1. For the reasons discussed below, the Court remands this case

for further proceedings.

       Social Security Ruling5 96-8p, 1996 WL 374184 (July 2, 1996), explains how

adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s



5
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                               7
        Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 8 of 10



capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC). The ALJ also “must both identify

evidence that supports [her] conclusion and ‘build an accurate and logical bridge from [that]

evidence to [her] conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (alteration

in original) (quoting Monroe, 826 F.3d at 189). An ALJ’s failure to do so constitutes reversible

error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir. 2017).

       Plaintiff argues that the ALJ did not explain on a function-by-function basis how she

could sustain her performance despite the severe pain from her medically determinable

impairments. Pl.’s Mem. Supp. Mot. Summ. J. 10, ECF No. 9-1. The ALJ noted Plaintiff’s

testimony that “she experiences between two to six migraine headaches on a daily basis.

[Plaintiff] testified that she stopped working for the federal government after having surgery.”

R. at 18. “In her December 10, 2015 function report, [Plaintiff] stated that she lived in a house

with her family. She reported having frequent migraines, trigeminal neuralgia, and Bell’s palsy.”

R. at 18. “Due to these conditions, [Plaintiff] stated that she experiences tremendous pain on the

right side of her head and face, regardless of the weather.” R. at 18. “She testified that she must



                                                8
         Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 9 of 10



take several medications in order to ‘function some.’” R. at 18. The ALJ found that Plaintiff’s

“medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, [her] statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical evidence and other evidence in the

record for the reasons explained in this decision.” R. at 19.

       The ALJ found that, “[r]egarding [Plaintiff’s] complaints of migraine headaches, the

evidence of record shows that she receives medication management. Though she reports two to

six migraine headaches per day, the evidence of record does not support this degree of migraine

headache frequency.” R. at 19. “Additionally, with very little exception, [Plaintiff] does not

seek emergency medical services and/or urgent care services due to her migraine related

symptoms, despite the frequency and severity of symptoms she reported experiencing.” R. at

19-20. “Overall, [the ALJ found] that [Plaintiff’s] migraines likely limit her ability to tolerate

environmental exposure and warrant postural limitations; however, she would remain capable of

performing work at a light exertional level.” R. at 20. “Moreover, with regard to the argument

that [Plaintiff] could not remain on task and that she would have excessive absences due to her

combination of conditions, the evidence of record does not support the presence of thought

process or content abnormality, impairment of memory, attention, or concentration.” R. at 22.

The ALJ found “the issue of absenteeism speculative, particularly in light of the fact that

[Plaintiff] initially had symptoms of Trigeminal neuralgia in 2007, underwent surgery for

trigeminal neuralgia in 2010, and did not stop working until January 2015, shortly before her

second surgery for trigeminal neuralgia.” R. at 22.

       Although the ALJ “summarized evidence [of Plaintiff’s migraines] that [she] found

credible, useful, and consistent,” the ALJ “never explained how [she] concluded—based on this



                                                 9
        Case 8:19-cv-01708-TMD Document 12 Filed 06/17/20 Page 10 of 10



evidence—that [Plaintiff] could actually perform the tasks required by” light work (R. at 20).

Woods, 888 F.3d at 694. The ALJ also failed to address the level of absenteeism that her

repeated hospital visits during the relevant period due to migraines created and the impact of the

absenteeism on her ability to perform substantial gainful activity. Pl.’s Mem. Supp. Mot. Summ.

J. 7-8, ECF No. 9-1 (citing administrative record). Given the frequency of her hospital visits, “it

is unclear from the record how [Plaintiff] would be able to sustain employment, without having

excessive absenteeism that would likely result in [her] termination.” Payne v. Comm’r, Soc. Sec.

Admin., Civil No. SAG-14-1015, 2015 WL 412923, at *1 (D. Md. Jan. 29, 2015). Remand under

the fourth sentence of 42 U.S.C. § 405(g) thus is appropriate for the ALJ to build an accurate and

logical bridge from the evidence to her conclusion. See Monroe, 826 F.3d at 189.

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 10)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 9) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 9) is GRANTED.              Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: June 17, 2020                                                /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                10
